Citation Nr: 0021868	
Decision Date: 08/17/00    Archive Date: 08/23/00

DOCKET NO.  99-04 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia,
South Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for residuals of a low 
back injury.

3.  Entitlement to service connection for residuals of a 
right leg injury.


REPRESENTATION

Appellant represented by:	South Carolina Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Associate Counsel


INTRODUCTION

The veteran had active service from October 1960 to April 
1971.

This matter comes to the Board of Veterans' Appeals (Board) 
from a July 1998 RO rating decision that denied service 
connection for (1) bilateral hearing loss, (2) a low back 
injury, and (3) a right leg injury.  The veteran submitted a 
notice of disagreement in September 1998, and the RO issued a 
statement of the case in September 1998.  The veteran 
submitted a substantive appeal in February 1999.  The record 
indicates the veteran failed to appear at his scheduled 
hearing before the RO in June 1999.  A hearing before a 
member of the Board scheduled in July 2000 was canceled when 
the veteran failed to report.


FINDINGS OF FACT

1.  The veteran has not submitted competent (medical) 
evidence linking current bilateral hearing loss to an 
incident of service or to a service-connected disability.

2.  The veteran has not submitted competent (medical) 
evidence linking a current low back disability to an injury 
in service or to post-service symptomatology.

3.  The veteran has not submitted competent (medical) 
evidence demonstrating the presence of a current right leg 
disability.

4.  The veteran has not submitted competent (medical) 
evidence linking manifestations of a right leg disability or 
residuals of a right leg injury to an incident of service or 
to a service-connected disability.





CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for 
bilateral hearing loss is not well grounded.  38 U.S.C.A. § 
5107(a) (West 1991).

2.  The claim for service connection for residuals of a low 
back injury is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

3.  The claim for service connection for residuals of a right 
leg injury is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The threshold question to be answered in this case is whether 
the veteran has presented evidence of well-grounded claims; 
that is, evidence which shows that his claims are plausible, 
meritorious on their own, or capable of substantiation.  
38 U.S.C.A. § 5107(a) (West 1991); Murphy v. Derwinski, 
1 Vet. App. 78 (1990).  If he has not presented such claims, 
his appeal must, as a matter of law, be denied, and there is 
no duty on the VA to assist him further in the development of 
the claims.  Murphy at 81.  The United States Court of 
Appeals for Veterans Claims (Court) has also stated that a 
claim must be accompanied by supporting evidence; an 
allegation is not enough.  Tirpak v. Derwinski, 2 Vet. App. 
609 (1992).  In a claim of service connection, this generally 
means that evidence must be presented which in some fashion 
links a current disability to a period of military service, 
or as secondary to a disability which has already been 
service-connected.  38 U.S.C.A. § 1110 (West 1991 & Supp. 
2000); 38 C.F.R. §§ 3.303, 3.310 (1999); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).  "In order for a 
claim to be well-grounded, there must be competent evidence 
of current disability (a medical diagnosis) ...; of 
incurrence or aggravation of a disease or injury in service 
(lay or medical testimony), ...; and of a nexus between the 
inservice injury or disease and the current disability 
(medical evidence)." Caluza v. Brown, 7 Vet. App. 498 
(1995).

The chronicity provisions of 38 C.F.R. § 3.303(b) are 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service, or during an 
applicable presumptive period, and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which under case law of the Court, lay 
observation is competent.  If chronicity is not applicable, a 
claim may still be well grounded on the basis of continuity 
of symptomatology, if the condition is noted during service 
or during an applicable presumptive period, and if competent 
evidence, either medical or lay, depending on the 
circumstances, relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997).

The chronicity standard is established by competent evidence 
of the existence of a chronic disease in service or during an 
applicable presumption period, and present manifestations of 
the same chronic disease.  The continuity standard is 
established by medical evidence of a current disability; 
evidence that a condition was noted in service or during a 
presumption period; evidence of post-service continuity of 
symptomatology; and medical, or in some circumstances, lay 
evidence of a nexus between the present disability and the 
post-service continuity of symptomatology.  This type of lay 
evidence, for purposes of well groundedness, will be presumed 
credible when it involves visible symptomatology that is not 
inherently incredible or beyond the competence of a lay 
person to observe.  Id.

A lay person's opinion cannot alone provide a foundation for 
a well-grounded claim when the opinion requires expert 
knowledge, such as the medical knowledge necessary to 
establish a causal link between a service-connected 
disability and another post-service disability.  In addition, 
a medical statement that is speculative will not support a 
well grounded claim.  Franzen v. Brown, 9 Vet. App. 235 
(1996); Johnson v. Brown, 9 Vet. App. 7 (1996); Gregory v. 
Brown, 8 Vet. App. 563 (1996); Tirpak v. Derwinski, 2 Vet. 
App. 609 (1992).



A.  Bilateral Hearing loss

Where sensorineural hearing loss becomes manifest to a degree 
of 10 percent disabling within one year from date of 
termination of active service, it shall be presumed to have 
been incurred in active service.  38 U.S.C.A. §§ 1101, 1112, 
1113 (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.307, 3.309 
(1999).

Statements of the veteran in the claims folder are to the 
effect that, while serving as a gunnery officer for three 
years, he was exposed to naval gunfire.  For purposes of well 
groundedness, the veteran's statements as to exposure to 
naval gunfire in service are presumed credible.  Savage, 10 
Vet. App. at 496.  The veteran's lay statements, however, are 
insufficient to establish an incident of hearing loss in 
service.  Paulson v. Brown, 7 Vet. App. 466 (1995); Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).

In this case, service medical records are negative for 
hearing loss.  At the time of the veteran's enlistment 
examination for the U.S. Navy Reserve in October 1960, his 
hearing was 15/15, bilaterally, for whispered and spoken 
voice.  Evaluation at the time of the veteran's medical 
examination for separation from service in April 1971 did not 
show findings indicative of hearing loss.  His hearing was 
noted to be 15/15, bilaterally, for whispered voice.  Hence, 
chronic hearing loss was not present in service.

The post-service medical records do not indicate the presence 
of hearing loss until the 1990's.  The report of the 
veteran's audiometric testing at a private medical facility 
in August 1990 shows findings indicative of bilateral hearing 
loss, and the report of VA audiometric examination in June 
1998 shows the presence of mild to moderately severe 
bilateral sensorineural hearing loss consistent with findings 
in 1990.  These records show the presence of hearing loss 
that meets the disability requirements for service connection 
of such loss found in 38 C.F.R. § 3.385 (1999), but the post-
service medical records do not link the veteran's current 
bilateral hearing loss, found in the 1990's, to an incident 
of service or, more specifically, to noise exposure in 
service.  A claim is not well grounded where there is no 
medical evidence showing a nexus between a current disability 
and service.  Caluza, 7 Vet. App. 498.

Nor does the evidence of record show manifestations of a 
hearing loss to a degree of 10 percent disabling within one 
year from the date of termination of active service.  
38 C.F.R. §§ 3.307, 3.309 (1999).

In this case, there is no competent (medical) evidence 
linking the veteran's current bilateral hearing loss, first 
found long after service, to an incident of service or to a 
service-connected disability.  Therefore, his claim for 
service connection for bilateral hearing loss is not 
plausible, and it is denied as not well grounded.

The veteran is advised that he may reopen the claim for 
service connection for bilateral hearing loss at any time by 
notifying the RO of such an intention and submitting 
supporting evidence.  An example of supporting evidence is a 
medical report with an opinion linking his bilateral hearing 
loss to an incident of service or to a service-connected 
disability.  Robinette v. Brown, 8 Vet. App. 69 (1995).

B.  Residuals of a Low Back Injury

Statements of the veteran in the claims folder are to the 
effect that, in 1966 or 1967, he injured his back aboard ship 
while walking up a ladder and falling down.  The veteran 
stated that pain medication was prescribed, along with 
bedrest.  The veteran also stated that he has had low back 
pain episodically for a long time, and that the low back pain 
usually occurred two or three times per month.  The veteran 
stated that the symptoms occurred when he walked or stood for 
prolonged periods.

For purposes of well groundedness, the veteran's statements 
as to the injury in service and as to the continuity of 
symptomatology of low back pain post-service are presumed 
credible.  Savage, 10 Vet. App. at 496.  The United States 
Court of Appeals for Veterans Claims has found that symptoms, 
not treatment, are the essence of any evidence of continuity 
of symptomatology.  See Wilson v. Derwinski, 2 Vet. App. 16, 
19 (1991).  While an injury in service and continuity of 
symptomatology have been demonstrated by lay testimony, the 
Board finds that medical evidence is required to show whether 
any present low back disability is related to the injury in 
service or to the post-service continuity of symptomatology.  
Savage, 10 Vet. App. at 497-8; Epps v. Gober, 126 F.3d 1464, 
1468 (Fed. Cir. 1997).  This burden of submitting competent 
(medical) evidence of a relationship between any present low 
back disability and the post-service symptomatology may not 
be met merely by presenting lay testimony, because lay 
persons are not competent to offer medical opinions.  Id.

A report of VA examination in June 1998 shows x-ray evidence 
and a diagnosis of degenerative disease of the lumbar spine.  
However, there is no competent (medical) evidence in the 
claims folder that links the veteran's current degenerative 
disease of the lumbar spine to an injury in service or to the 
continuing post-service symptomatology.  A claim is not well 
grounded where there is no medical evidence showing a nexus 
between a current disability and service.  Caluza, 7 Vet. 
App. 498.

The veteran is advised that he may reopen the claim for 
service connection for residuals of a low back injury at any 
time by notifying the RO of such an intention and submitting 
supporting evidence.  An example of supporting evidence is a 
medical opinion that links the veteran's current low back 
disability to an injury in service or to the continuing post-
service symptomatology.  Robinette v. Brown, 8 Vet. App. 69 
(1995).

C.  Residuals of a Right Leg Injury

Statements of the veteran in the claims folder are to the 
effect that, after his back injury in 1966 or 1967 as 
described above, the veteran noticed that his right leg 
started swelling.  The veteran also stated that he has had 
persistent swelling since that time.  The veteran stated that 
the swelling was variable, tending to be worse at the end of 
the day.  The veteran stated that he raised his right leg at 
night to minimize swelling in the morning, and that he wore 
hose stockings.

For purposes of well groundedness, the veteran's statements 
as to the swelling of his right leg in service and as to the 
continuity of symptomatology of right leg swelling post-
service are presumed credible.  Savage, 10 Vet. App. at 496.  
The United States Court of Appeals for Veterans Claims has 
found that symptoms, not treatment, are the essence of any 
evidence of continuity of symptomatology.  See Wilson v. 
Derwinski, 2 Vet. App. 16, 19 (1991). 

Caluza says that "incurrence" or "aggravation" of a 
disease or injury may be established by lay evidence, such as 
that presented here from the veteran.  However, one of the 
evidentiary problems in this case is that the veteran has not 
submitted medical evidence to substantiate his claim that his 
residuals are attributable to disease or injury in service.  
Grivois v. Brown, 6 Vet. App. 136 (1994).  Thus, only the 
second Caluza test (incident in service) is satisfied.  There 
is no competent (medical) evidence in the claims folder that 
links any current manifestations of right leg swelling to an 
incident of service or to a service-connected disability.  A 
claim is not well grounded where there is no medical evidence 
showing a nexus between a current disability and service.  
Caluza, 7 Vet. App. 498. 

At a VA examination in June 1998, it was noted that the 
veteran's right leg was significantly swollen as compared to 
the veteran's left leg.  Records show that mid-calf 
circumference for the right leg was noted to be 16 inches as 
compared to 12 inches for the left leg.  The examiner's 
assessment did not include manifestations of a right leg 
disability.  As such, the Board notes that the claims folder 
contains no medical evidence of a current right leg 
disability.  A service-connection claim must be accompanied 
by evidence which establishes that the veteran currently has 
the claimed disability.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 144 (1992);  see also Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).  It is the veteran's burden to submit 
evidence of a current disability.  The absence of such 
evidence makes the claim not plausible and, therefore, not 
well-grounded, and the claim is denied.

The veteran is advised that he may reopen the claim for 
service connection for residuals of a right leg injury at any 
time by notifying the RO of such an intention and submitting 
supporting evidence.  An example of supporting evidence is a 
medical report showing the presence of the claimed disorder, 
with an opinion that links the veteran's claimed disorder to 
an incident of service or to a service-connected disability.  
Robinette v. Brown, 8 Vet. App. 69 (1995).


ORDER

The claim for service connection for bilateral hearing loss 
is denied as not well grounded.

The claim for service connection for residuals of a low back 
injury is denied as not well grounded.

The claim for service connection for residuals of a right leg 
injury is denied as not well grounded.




		
	J. E. DAY 
	Member, Board of Veterans' Appeals



 
- 9 -


- 1 -


